Exhibit 10.3

 

Execution Version

 

TRANSFER RESTRICTION AGREEMENT

 

This Transfer Restriction Agreement (this “Agreement”) is made as of June 18,
2004 among Thomas J. Barrack, Jr. (“Mr. Barrack” or the “VoteCo Member”), Colony
Resorts LVH VoteCo, LLC, a Delaware limited liability company (“VoteCo”), and
Colony Resorts LVH Holdings, LLC (“Colony”), a Delaware limited liability
company and a wholly owned subsidiary of Colony Investors VI, L.P., a Delaware
limited partnership (“Colony VI”).

 

RECITALS

 

WHEREAS, as of the date hereof (the “Closing Date”), Colony Resorts LVH
Acquisitions, LLC, a Delaware limited liability company (the “Company”)
purchased (the “Acquisition”) substantially all of the assets of LVH
Corporation, a Nevada corporation (“LVH”) pursuant to a Purchase and Sale
Agreement dated as of December 24, 2003 (as amended through the date hereof, the
“Purchase Agreement”);

 

WHEREAS, the Company was authorized to issue membership units consisting of (i)
Class A Membership Units (the “Class A Units”), and (ii) Class B Membership
Units (the “Class B Units” and, together with the Class A Units, the “Membership
Units”);

 

WHEREAS, immediately prior to the Acquisition, VoteCo was the record owner of
0.60 Class A Units and no other Membership Units, and Colony was the record
owner of 600,000 Class B Units and no other Membership Units;

 

WHEREAS, from time to time, VoteCo may acquire additional Class A Units or other
equity interests of the Company’s convertible into, exchangeable for or
otherwise providing VoteCo with the right to acquire Class A Units, and Colony
may acquire additional Class B Units or other equity interests of the Company’s
convertible into, exchangeable for or otherwise providing Colony with the right
to acquire Class B Units;

 

WHEREAS, the VoteCo Member is the record and beneficial owner of all the issued
and outstanding limited liability company interests of VoteCo (the “VoteCo
Interests”);

 

WHEREAS, the parties hereto believe it is desirable and in their mutual best
interests to provide for procedures regarding the ownership of the Class A Units
owned by VoteCo and the VoteCo Interests owned by the VoteCo Member; and

 

WHEREAS, the parties hereto further believe that the execution of this Agreement
will help facilitate the continuous, harmonious and effective management of
Colony’s investment in the Company.

 

NOW, THEREFORE, in consideration of the recitals and the mutual covenants,
promises, agreements, representations and warranties of the parties hereto, the
parties hereto hereby agree as follows:

 

Section 1. Certain Definitions. As used herein, the following terms have the
respective meanings set forth below:

 

“Acquisition” has the meaning given to such term in the recitals set forth
above.



--------------------------------------------------------------------------------

“Agreement” has the meaning given to such term in the introduction hereof.

 

“Approved Purchaser” means a proposed purchaser of Membership Units or
Membership Units Equivalents, who, in connection with its proposed purchase of
Membership Units or Membership Units Equivalents, has obtained all licenses,
permits, registrations, authorizations, consents, waivers, orders, findings of
suitability or other approvals required to be obtained from, and has made all
filings, notices or declarations required to be made with, all Gaming
Authorities under all applicable Gaming Laws.

 

“Approved Sale” has the meaning given to such term in Section 3(a) hereof.

 

“Approved Sale Date” has the meaning given to such term in Section 3(b) hereof.

 

“Call Notice” has the meaning given to such term in Section 3(b) hereof

 

“Class A Equivalents” means any securities of the Company convertible into,
exchangeable for or otherwise providing the holder thereof any right to acquire
Class A Units.

 

“Class A Holder” means a holder of Class A Units or Class A Equivalents;
provided that Colony shall not be considered a Class A Holder, regardless of
whether Colony holds any Class A Units.

 

“Class A Units” has the meaning given to such term in the recitals set forth
above.

 

“Class B Equivalents” means any securities of the Company convertible into,
exchangeable for or otherwise providing the holder thereof any right to acquire
Class B Units, which securities are substantially equivalent in designations,
preferences, limitations, restrictions and relative rights, but not as to
voting, to a class or series of Class A Equivalents.

 

“Class B Units” has the meaning given to such term in the recitals set forth
above.

 

“Colony” has the meaning given to such term in the introduction hereof.

 

“Colony VI” has the meaning given to such term in the introduction hereof.

 

“Colony VI Advisory Committee” means the advisory committee comprised of certain
limited partners of Colony VI.

 

“ColonyGP IV” has the meaning given to such term in Section 2(b) hereof.

 

“Company” has the meaning given to such term in the recitals set forth above.

 

“Corresponding Class A Equivalents” means, with respect to any referenced Class
B Equivalents, the Class A Equivalents that are substantially equivalent in
designations, preferences, limitations, restrictions and relative rights, but
not as to voting, to such specified Class B Equivalents.

 

-2-



--------------------------------------------------------------------------------

“Corresponding Class B Equivalents” means, with respect to any referenced Class
A Equivalents, the Class B Equivalents that are substantially equivalent in
designations, preferences, limitations, restrictions and relative rights, but
not as to voting, to such specified Class A Equivalents.

 

“Gaming Authorities” means all governmental authorities or agencies with
regulatory control or jurisdiction over the gaming or gambling operations of the
Company and its subsidiaries, including without limitation, the Nevada Gaming
Commission.

 

“Gaming Laws” means any U.S. Federal, state, local or foreign statute,
ordinance, rule, regulation, permit, consent, approval, license, judgment,
order, decree, injunction or other authorization governing or relating to the
current or contemplated manufacturing, distribution, casino gambling and gaming
activities and operations of the Company, including, without limitation, the
gaming laws and regulations of the State of Nevada.

 

“LVH” has the meaning given to such term in the recitals set forth above.

 

“Membership Units Equivalents” means the Class A Units, Class A Equivalents,
Class B Units or Class B Equivalents of the Company.

 

“Membership Units” has the meaning given to such term in the recitals set forth
above.

 

“Mr. Barrack” has the meaning given to such term in the introduction hereto.

 

“Required Number” means the number of Class A Units or Class A Equivalents to be
purchased by Colony from VoteCo pursuant to the exercise by Colony of its option
to purchase Class A Units or Class A Equivalents pursuant to the provisions of
Section 3 hereof, in connection with an Approved Sale, as specified by Colony in
a Call Notice delivered by Colony to VoteCo; provided that unless otherwise
approved by the Colony VI Advisory Committee, such specified number shall be
equal to the product of (i) the number of Class A Units or Class A Equivalents,
as applicable, held by VoteCo immediately prior to the consummation of such
Approved Sale times (ii) a fraction, the numerator of which is the number of
Class B Units or Corresponding Class B Equivalents, as applicable, to be
Transferred by Colony to such Approved Purchaser pursuant to such Approved Sale
and the denominator of which is the total number of Class B Units or
Corresponding Class B Equivalents, as applicable, held by Colony immediately
prior to consummation of such Approved Sale.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Transfer” means to voluntarily or involuntarily sell, assign, exchange or in
any other manner transfer with or without consideration, except pursuant to a
distribution of equity interests by Colony to its partners. “Transferred” has
the correlative meaning.

 

“VoteCo” has the meaning given to such term in the introduction hereof.

 

“VoteCo Interest” has the meaning given to such term in the recitals set forth
above.

 

-3-



--------------------------------------------------------------------------------

“VoteCo Member” has the meaning given to such term in the introduction hereof.

 

Section 2. Restriction on Transfer.

 

(a) So long as VoteCo holds Class A Units or Class A Equivalents, VoteCo shall
not Transfer ownership of any or all such Membership Units or equivalents owned
by it except as contemplated by Section 3 hereof. The Transfer of record or
beneficial ownership of any Class A Units or Class A Equivalents, by operation
of law or otherwise, by or upon the direction or authorization of VoteCo shall
be deemed invalid, null and void, and of no force or effect, unless such
Transfer is made pursuant to the provisions of Section 3 hereof.

 

(b) No VoteCo Member shall Transfer record or beneficial ownership of any or all
VoteCo Interests owned by such VoteCo Member, unless such Transfer is approved
in writing by the Colony VI Advisory Committee. The Transfer of record or
beneficial ownership of any VoteCo Interests, by operation of law or otherwise,
by or upon the direction or authorization of any VoteCo Member shall be deemed
invalid, null and void, and of no force or effect, and the transferee of any
such VoteCo Interests shall not be entitled to vote such VoteCo Interests or
receive distributions on such VoteCo Interests or have any other rights in or
respecting such VoteCo Interests, unless such Transfer is approved in writing by
the Colony VI Advisory Committee.

 

Section 3. Call Option.

 

(a) Right to Call Class A Units and Class A Equivalents. Notwithstanding any
other provision hereof, on each occasion that Colony proposes to Transfer
(including, without limitation, by operation of law or pursuant to any merger,
consolidation, reorganization or recapitalization) any of the Class B Units or
Class B Equivalents held by it to an Approved Purchaser (any such transaction,
an “Approved Sale”), then Colony shall have an option, which, unless Colony
otherwise receives approval from Gaming Authorities, Colony shall assign to such
Approved Purchaser (such Approved Purchaser or Colony, as applicable,
hereinafter referred to as the “Optionholder”), to purchase from VoteCo upon
such Approved Sale the Required Number of Class A Units, in the case of an
Approved Sale of Class B Units, or Corresponding Class A Equivalents, in the
case of an Approved Sale of Class B Equivalents, at a cash price per unit equal
to the sum of (a) the amount in cash or fair market value of any other
consideration originally paid by VoteCo for such Required Number of Class A
Units or Corresponding Class A Equivalents, as applicable, plus (b) the amount
equivalent to a six percent (6%) annual rate of interest on such amount or fair
market value, compounded annually, calculated from the date VoteCo acquired such
Class A Units or Corresponding Class A Equivalents, as applicable, on the basis
of a 360-day year comprised of twelve 30-day months, to and excluding the
Approved Sale Date.

 

(b) Call Notice. Prior to consummating any Approved Sale, if the Optionholder
elects to exercise the options granted to it under this Section 3, Colony shall
provide each of the Class A Holders with a written notice (the “Call Notice”)
not less than five (5) days prior to the proposed date of the Approved Sale (the
“Approved Sale Date”). The Call Notice shall state that the Optionholder is
exercising its option to purchase Class A Units or Class A Equivalents pursuant
to this Section 3 and shall set forth: (i) the name and address of

 

-4-



--------------------------------------------------------------------------------

the Optionholder, (ii) the aggregate number of Class B Units and Class B
Equivalents held of record by Colony as of the date of the Call Notice, (iii)
the number of Class B Units or Class B Equivalents to be sold by Colony to the
Approved Purchaser pursuant to such Approved Sale, (iv) the Required Number of
Class A Units or Class A Equivalents to be purchased by the Optionholder in
connection with such Approved Sale, (v) the Approved Sale Date and (vi) the
address for delivery of the certificates representing the Class A Units or Class
A Equivalents to be purchased by the Optionholder.

 

(c) Delivery of Certificates. On the Approved Sale Date, VoteCo shall deliver to
the Optionholder the certificates for the Class A Units or Class A Equivalents
being sold by it to the Optionholder, duly endorsed for transfer with signatures
guaranteed, in the manner and at the address indicated in the Call Notice
against delivery of immediately available funds in the amount of the purchase
price for such Class A Units or Class A Equivalents.

 

Section 4. Legends. VoteCo shall use its reasonable efforts to cause each
certificate representing Class A Units or Class A Equivalents owned of record
and beneficially by VoteCo to contain the following legends:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, HYPOTHECATED OR OTHERWISE DISPOSED OF (A “TRANSFER”) EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF THE AMENDED AND RESTATED LIMITED LIABILITY
COMPANY AGREEMENT DATED AS OF JUNE 18, 2004. ANY TRANSFEREE OF THESE SECURITIES
TAKES SUBJECT TO THE TERMS OF SUCH AGREEMENT, A COPY OF WHICH IS ON FILE WITH
THE COMPANY.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “ACT”) OR STATE SECURITIES LAWS, AND NO TRANSFER
OF THESE SECURITIES MAY BE MADE EXCEPT (A) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT, OR (B) PURSUANT TO AN EXEMPTION THEREFROM WITH RESPECT
TO WHICH THE COMPANY MAY, UPON REQUEST, REQUIRE A SATISFACTORY OPINION OF
COUNSEL FOR THE HOLDER THAT SUCH TRANSFER IS EXEMPT FROM THE REQUIREMENTS OF THE
ACT.

 

THE OWNERSHIP AND TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE
SUBJECT TO AND RESTRICTED BY THE TERMS AND CONDITIONS OF A CERTAIN TRANSFER
RESTRICTION AGREEMENT DATED JUNE 18, 2004. THE COMPANY WILL FURNISH A COPY OF
SUCH TRANSFER RESTRICTION AGREEMENT WITHOUT CHARGE TO ANY MEMBER ON REQUEST.

 

-5-



--------------------------------------------------------------------------------

Section 5. Recapitalization, etc.; After-Acquired Stock.

 

(a) The provisions of this Agreement (including any calculation of ownership
interests) shall apply to any and all equity interests of the Company or any
capital stock, partnership interests or any other security evidencing ownership
interests in any successor of the Company (whether by merger, consolidation,
sale of assets or otherwise) that may be issued in respect of, in exchange for,
or in substitution of the Membership Units by reason of any stock dividend,
split, reverse split, combination, recapitalization, liquidation,
reclassification, merger, consolidation or otherwise.

 

(b) Whenever VoteCo becomes the record or beneficial owner of any additional
Class A Units, such units shall be subject to the terms of this Agreement and
included in the definition of “Class A Units” hereunder. Whenever VoteCo becomes
the record or beneficial owner of any additional Class A Equivalents, such Class
A Equivalents shall be subject to the terms of this Agreement and included in
the definition of “Class A Equivalents” hereunder. The certificates therefor
shall be surrendered for legending in accordance with Section 4 of this
Agreement, unless already so legended.

 

Section 6. Termination. This Agreement shall terminate upon the earlier of (a)
VoteCo owning no Class A Units and no Class A Equivalents or (b) Colony owning
no Class B Units and no Class B Equivalents.

 

Section 7. Notices. Whenever notice is required to be given under the provisions
of this Agreement, it shall be given in writing by hand-delivery, telefax, or
United States registered or certified mail, return receipt requested, and shall
be deemed to have been transmitted on the date such notice is so delivered,
transmitted or mailed, if addressed as set forth below or to such other
addresses and fax numbers as any of the parties hereto by written notice to the
other parties hereto, may from time to time designate.

 

if to Mr. Barrack:

 

c/o Colony Capital, LLC

1999 Avenue of the Stars, Suite 1200

Los Angeles, California 90067

 

if to VoteCo:

 

c/o Colony Capital, LLC

1999 Avenue of the Stars, Suite 1200

Los Angeles, California 90067

Attn: Mr. Barrack

 

if to Colony or Colony VI:

 

c/o Colony Capital, LLC

1999 Avenue of the Stars, Suite 1200

Los Angeles, California 90067

Attn: Mr. Jonathan H. Grunzweig

 

-6-



--------------------------------------------------------------------------------

Section 8. Additional Actions and Documents. Each party hereto shall take or
cause to be taken such further actions and to execute and deliver such documents
or instruments as may from time to time be reasonably necessary in order to
carry out the purposes of this Agreement.

 

Section 9. Specific Performance. The parties hereto recognize that the
provisions herein contained are of particular importance for the protection and
promotion of their existing and future interests; that the Membership Units of
the Company and the VoteCo Interests will be closely held; and that the
relationships of the parties to one another are and will be such that, in the
event of any breach of this Agreement, a claim for monetary damages may not
constitute an adequate remedy; and that it may, therefore, be necessary for the
protection of all of the parties hereto and for the effectuation of the
provisions of this Agreement, in the event of a breach of this Agreement, to
apply for specific performance thereof. It is, accordingly, hereby agreed that
no objection to the form of the action or to the form of relief prayed for in
any proceeding for specific performance of this Agreement, shall be raised by
any party hereto, in order that such relief may be obtained by the party
aggrieved.

 

Section 10. Construction. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, to the singular
include the plural, to the male gender include the female and neuter genders and
vice versa, and to the part include the whole. The term “including” is not
limiting. The words “hereof,” “herein,” “hereby,” “hereunder” and similar terms
in this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement. Section and clause references are to this Agreement
unless otherwise specified.

 

Section 11. Miscellaneous.

 

(a) No Waiver. No waiver or modification of any term or condition of this
Agreement shall be effective unless in writing signed by all the parties hereto.

 

(b) Severability. In case any of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision or provisions are not contained herein.

 

(c) Binding Effect. This Agreement shall be binding and inure to the benefit of
the parties hereto, their respective heirs, guardians, personal representatives,
successors, successors in interest, and assigns.

 

(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

 

(e) Counterparts. This Agreement may be executed in counterparts, (including by
facsimile) each of which shall be an original, but all of which together shall
constitute one document.

 

-7-



--------------------------------------------------------------------------------

[THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
with the intent that this be a sealed instrument, as of the day and year first
above written.

 

    /s/    Thomas J. Barrack, Jr.        

--------------------------------------------------------------------------------

THOMAS J. BARRACK, JR.

 

COLONY RESORTS LVH VOTECO, LLC By:  

    /s/    Thomas J. Barrack, Jr.        

--------------------------------------------------------------------------------

    Name:   Thomas J. Barrack, Jr.     Title:   Sole Member

 

COLONY RESORTS LVH HOLDINGS, LLC

By:  

COLONY INVESTORS IV, L.P.

   

  its sole member

 

By:  

COLONY CAPITAL IV, L.P.

   

  its general partner

 

By:  

COLONY GP IV, LLC

   

  its general partner

 

By:  

    /s/    Mark M. Hedstrom        

--------------------------------------------------------------------------------

    Name:   Mark M. Hedstrom.     Title:   Vice President

 

[Signature Page to VoteCo Transfer Restriction Agreement]